Exhibit 10.21


June 11, 2019
Peter Williams
20701 Lost Ranch Road
San Jose, CA 95120


Dear Pete,
It is a pleasure to confirm Rogers’ offer of employment to you for the position
of Sr. Vice President Global Operations (subject to the conditions described
below). Rogers does not enter into employment contracts, and your employment
will be “at will.” Below is a general description of the terms we expect to
apply to your employment:
Your employment is expected to commence on or before Monday, July 22, 2019.
The compensation package for this position is as follows and is subject to the
usual payroll deductions such as income tax and Social Security:
•
Your starting salary will be $380,000.00 (three hundred eighty thousand) USD per
year, which is paid at a bi-weekly rate of $14,615.00 USD. This is an exempt
position, which means that your salary is intended to compensate you for all
hours worked, and you will not be eligible to receive overtime pay.

•
You will be eligible 4 weeks of vacation effective from your first day of
employment.

•
Effective for the 2019 fiscal year, you are eligible for an award under the
Annual Incentive Compensation Plan (AICP) with a target of 55% of your base
salary. Depending on actual performance against predetermined company
performance metrics, your actual AICP award payout can be as high as 200% of
your target incentive. Actual awards are prorated according to date of hire.
Awards are subject to the terms of the AICP and approval by the Compensation and
Organization Committee (the “Committee”).

•
You will be eligible for an annual long-term incentive grant with a target of
75% of your base salary, currently valued at approximately $285,000.00 (two
hundred and eighty-five thousand) USD. This grant will be comprised of:

o
50% Time-Based Restricted Stock Units – (three-year ratable vesting)

o
50% Performance-Based Restricted Stock Units – (three-year performance period)

The grant value and subsequent number of shares or units you would receive are
determined annually and presented to the Board of Directors’ Compensation
Committee for review and approval.




--------------------------------------------------------------------------------

Exhibit 10.21


You will receive a special new hire stock award of restricted stock units with
an initial grant value of $300,000.00 (three hundred thousand) USD comprised of
Time-Based Restricted Stock Units, which will vest in three equal installments
over a three year period beginning on the first anniversary of your date of
hire. The total number of stock units will be determined by dividing the initial
grant value specified above by the average closing stock price for the 30 days
prior to your date of hire. The terms of these awards are subject to the
applicable award agreements and plan document.
You will also receive a one-time sign-on bonus of $150,000.00 (one hundred and
fifty thousand) USD, of which $100,000.00 (one hundred thousand) USD will be
payable in your first check paycheck and the remaining $50,000.00 (fifty
thousand) payable your first paycheck after your relocation to Arizona, where
Rogers’ Global Headquarters is located. If you voluntarily resign from Rogers or
are terminated for cause within one year of the payment of said bonuses, you
will be required to reimburse the Company for the full amount of the bonuses.
This letter authorizes Rogers to deduct monies from your final paycheck. Any
remaining amount must be paid within 30 days of your last day of work.
You will be eligible for the retirement, health and other benefit programs
provided to executives of Rogers, subject to the right of Rogers to amend or
terminate such programs in accordance with their terms. Subject to Committee
approval, you will also be eligible to participate the Rogers Corporation
Executive Severance Pay Plan. For the avoidance of doubt, the Company reserves
the right to modify these benefits to conform to any severance plan covering
executives.
As a condition of employment, you must sign the enclosed agreement regarding
confidentiality of trade secrets and confidential business information
(Employment, Invention, Confidentiality and Non-Compete Agreement). Please
review this agreement. You will need to sign it and deliver it to our Human
Resources Director for Corporate Services, Sara Dionne, at the time you start
work with Rogers.
As mentioned above, your employment is “at will,” meaning that either you or
Rogers may terminate your employment at any time and for any reason, with or
without cause or notice, regardless of any representations that may have been
made to you. This offer letter does not establish a contractual employment
relationship. It is Rogers' policy not to enter into employment contracts.
You will be provided with relocation benefits as described in the Relocation
Policy for Newly Hired Salaried Employees which will be sent to you separately.
Please contact our Human Resources Director for Corporate Services, Sara Dionne
at 860.779.4055, to begin




--------------------------------------------------------------------------------

Exhibit 10.21


the relocation process. If you voluntarily resign from Rogers within one year of
your hire, you will be required to reimburse all monies paid under the
Relocation Policy directly to you, or on your behalf. This letter authorizes
Rogers to deduct any required reimbursement from your final paycheck or other
post-employment compensation (to the extent permitted by law). You must arrange
for repayment in full to Rogers of any remaining amount, with such repayment to
be made within 30 days of your last day of work.
Our offer is contingent upon you passing our pre-employment drug screening. The
information for the drug screen will be send under separate cover. Our offer
also is contingent upon a satisfactory reference check and satisfactory results
of a background check.
For purposes of US immigration law, you will be required to provide to Rogers
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided within three (3) business
days of your date of hire.
I look forward to having you join Rogers and working together.
Sincerely,






Bruce Hoechner
President and Chief Executive Officer


 
/s/ Peter Williams
 
6/12/2019
 
 
Offer Accepted by
 
 
Date
 
 



                        




CC:
Benjamin Buckley
VP EH&S and Chief Human Resources Officer


